NO. 07-11-00491-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  DECEMBER 16, 2011


                             CECIL R. MCDONALD AKA
                           CECIL R. TRIMBLE, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


           FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

       NO. 2000-434,614; HONORABLE BRADLEY S. UNDERWOOD, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant filed an “Out of Time Direct Appeal” and “Amended Motion for Out of

Time Direct Appeal” on December 12, 2011.          Each of these documents appear to

reference trial court cause number 2000-434,614, and relate to issues arising during the

trial of that cause. However, the direct appeal of that trial court cause number was

resolved by this Court’s opinion and judgment of August 29, 2007. See McDonald v.

State, No. 07-06-0276-CR, 2007 Tex.App. LEXIS 7139 (Tex.App.—Amarillo Aug. 29,

2007, pet. ref’d). Following denial of appellant’s petition for discretionary review by the

Texas Court of Criminal Appeals, see In re Trimble, No. PD-1435-07, 2008
Tex.Crim.App. Jan. 16, 2008) (decision without published opinion), mandate was issued

on May 15, 2008. This Court’s plenary power expired 60 days after judgment. TEX. R.

APP. P. 19.1(a).


      As a result, this Court does not have jurisdiction over appellant’s attempted

appeal. Because this Court is without plenary power over this appeal, no further action

may be taken by this Court in this proceeding and the appeal is hereby dismissed.




                                                     Mackey K. Hancock
                                                          Justice



Do not publish.




                                           2